Exhibit SECURITIES PURCHASE AGREEMENT PARK CITY GROUP, INC. SECURITIES PURCHASE AGREEMENT (as amended or supplemented from time to time, this "AGREEMENT"), dated as of January 12, 2009, between Park City Group, Inc., a Nevada corporation, with its principal offices at 3160 Pinebrook Rd, Park City, Utah 84098 (the “Company”) and the undersigned (the “Subscriber”). WITNESSETH: WHEREAS, the Subscriber is the Holder of a promissory note dated August 27, 2008 in the amount of $500,000.00 of which the Company is the Maker (the “Initial Note”); WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, and the Subscriber shall purchase from the Company, a Note, in the form annexed hereto as Exhibit A, in the principal amount indicated on the signature page hereto together with such number of shares of the Company’s Common Stock as are indicated on the signature page hereto (the “Shares”).The Note and the Shares to be issued pursuant hereto are collectively referred to herein as the "SECURITIES"; and WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from the registration requirements of the Securities Act of 1933, as amended (the “1933 ACT”) afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D ("REGULATION D") as promulgated by the United States
